Title: “Common Sense & Co.” to Thomas Jefferson, 12 January 1819
From: “Common Sense & Co.”,Anonymous
To: Jefferson, Thomas


          
            Infernal Wretch
            Arendes (Hell) New London Jany 12th 1819
          
          What can be your thoughts on the distracted Country by your Philosophical arts & intrigues (Embargoes &c) for if the righteous is scarcely saved where will thee &c appear I wish you a warm reception—as also another whom would be duly gratified within the lower regions & would as a Ferryman of Charons Ferry Boat built on the model of Gun Boat No 1 I wish that you send me a Commodore worthy of notice & recommendations will be required endors’d on the back of Mazzies (Letter)—we your most truly petitions petitioners have reverence for thy latter days & may the hour shortly come when Jefferson, Paine, & Volney shall Furnish all the requistions of the lower Republic
          
            We are your invisble 
            Common Sense & Co
          
        